Title: To Alexander Hamilton from Lewis Tousard, 22 April 1800
From: Tousard, Lewis
To: Hamilton, Alexander


          
            Mon cher General
            New york a 22 avril 1800
          
          The Legislature of this State during their last Session has enacted a law ordering the Amount of the debt due to the U.S by the State of New york to be paid, during a certain number of years, on Condition that the whole should be employed on fortifying this harbour, and expended under the direction of the Secretary of War; 20,000 Dollars in the Sum appropriated for the year 1800. Employ’d in the Army Since  more than five years, I have constantly been kept on that Special  duty; I am after Col. Burbeck the most ancient officer of the Engineers, and for an object of that a magnitude I feel ambitious to claim my right as Such—Besides that, as the Second in Command, the first being at the Western Army, do not you think, that for all the details of the Corps, I ought to be fixed near you? The business of fortifying Newport Harbour may be continued easily in the mean time; one day being Sufficient to convey me from New york to Newport, and the whole is now So well understood that Lt Dransy may Sugges So easy act under my direction that none of these important trusts Should Suffer.
          As I think that no time is to be lost to prevent the application of any other person to have the charge of fortifying this harbour, I beg leave to claim your justice, if the choice is left to you, as I think it ought to be; or your recommandation, if it is the Secretary of War’s province. Assisted in the discharge of Such an important duty, with your advice, I would cheerfully and with confidence undertake to answer the expectation of the executive, and the purpose intended by the act of the Legislature of the State of New york
          With great respect I have the honor to be Dear Sir Your most obedt & very hble Servt
          
            Lewis Tousard 1st Major of the
             Art. & Engrs.
          
          General A. Hamilton
        